 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      JOSE LEOPOLDO MARTINEZ,        ) Case No. 5:19-CV-00330-DMG-JC
12                                   )
                                     )
13                   Petitioner,     ) JUDGMENT
                                     )
14                v.                 )
                                     )
15                                   )
      WARDEN SULLIVAN,               )
16                                   )
                                     )
17                    Respondent.    )
                                     )
18   ________________________________
19
           In accordance with this Court’s Order (1) Re “Mixed” Nature of Petition and
20
     Petitioner’s Failure to Elect Option; (2) Dismissing Petition and Action; and (3)
21
     Directing Clerk to Enter Judgment Accordingly, IT IS HEREBY ADJUDGED that
22
     the Petition for Writ of Habeas Corpus and this action are dismissed.
23
           IT IS SO ADJUDGED.
24
     DATED: September 9, 2019
25
26
                                     ________________________________________
27
                                     DOLLY M. GEE
28                                   UNITED STATES DISTRICT JUDGE
